TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00316-CV


                                       In re Olivia Hursh


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator has filed an unopposed notice of entry of final order, informing the Court

that the trial court has entered a final order disposing of all issues before the trial court and

rendering the petition for writ of mandamus wholly moot. Accordingly, we dismiss as moot the

petition for writ of mandamus. We also lift our stay entered on July 9, 2021, and dismiss as

moot real party in interest’s emergency motion to lift stay.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Filed: October 20, 2021